State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 2, 2015                        106696
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

KATHERINE M. MAYO,
                    Appellant.
________________________________


Calendar Date:   June 5, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Devine, JJ.

                               __________


     Bruce Evans Knoll, Albany, for appellant.

      Stuart M. Cohen, Special Prosecutor, Rensselaer, for
respondent.

                               __________


Devine, J.

      Appeal from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered January 10, 2014, convicting
defendant upon her plea of guilty of the crime of criminal
mischief in the third degree.

      Defendant waived indictment, pleaded guilty to a superior
court information charging her with criminal mischief in the
third degree and waived her right to appeal. County Court
thereafter sentenced her, as a second felony offender, to a
prison term of 1½ to 3 years. Defendant now appeals.

      We affirm. Contrary to defendant's contention, her waiver
of the right to appeal was valid. Both the plea colloquy and the
written waiver informed her of the separate and distinct nature
                              -2-                  106696

of her right to appeal, and County Court confirmed that defendant
had discussed the waiver with counsel and understood its
ramifications. Accordingly, we conclude that she knowingly,
intelligently and voluntarily waived the right to appeal her
conviction and sentence (see People v Lyman, 119 AD3d 968, 969
[2014]; People v Fligger, 117 AD3d 1343, 1344 [2014], lv denied
23 NY3d 1061 [2014]). Defendant's valid waiver precludes her
contention that her sentence is harsh and excessive (see People v
Velazquez, 125 AD3d 1063, 1063 [2015], lv denied 25 NY3d 993
[2015]; People v Merrill, 123 AD3d 1339, 1340 [2014]).

      Defendant's challenge to the factual sufficiency of her
guilty plea and her claim that the plea should be vacated because
County Court failed to inquire as to a potential intoxication
defense are unpreserved for our review, inasmuch as the record
does not indicate that she made an appropriate postallocution
motion (see People v Pearson, 110 AD3d 1116, 1116 [2013]; People
v Campbell, 81 AD3d 1184, 1185 [2011]). Moreover, defendant did
not make any statements during the plea colloquy that cast doubt
upon her guilt or negated an essential element of the crime so as
to trigger the narrow exception to the preservation rule or
obligate County Court to undertake further inquiry concerning a
potential intoxication defense (see People v Brown, 125 AD3d
1049, 1049-1050 [2015]; People v Pearson, 110 AD3d at 1116).

     McCarthy, J.P., Egan Jr. and Lynch, JJ., concur.


     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court